Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 are pending. 

EXAMINER’S COMMENT REGARDING DEPOSIT OF BIOLOGICAL MATERIAL
REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§ 1.801-1.809
The Deposit Statement filed in the original specification on page 50 is deemed in accordance with 37 CFR §§ 1.801-1.809.  Therefore, the rejection for lack of enablement is held in abeyance even though it is apparent that  maize variety LFF6371 seed is essential to the claimed invention and that the deposit is necessary for an adequate written description and enablement for the claimed invention.
Since the application is otherwise in condition for allowance except for the needed deposit of maize variety LFF6371 and since the Office has received assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.809(c)).
Under 37 CFR § 1.809(c)(d) an applicant is required to make a deposit of seed within three months after the mailing date of the Notice Of Allowance and Issue Fee Due.  
will result in abandonment of the application for failure to prosecute.  The deposit statement in the specification, and all claims which refer to the instant seeds by name, must be amended to include the deposit accession number.  
In the instant application claims referring to the deposit must be amended to recite the deposit accession number. These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR § 1.312.  Finally, the statement of deposit in the specification shall contain:  
(1)	The accession number for the deposit(s);
(2)	The date of the deposit(s);
(3)	A description of the deposited biological material sufficient to specifically identify and to permit examination; and 
(4)	The name and address of the depository (see 37 CFR § 1.809(d)).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dale Skalla on 16 February 2022.

Amendments to the Specification
Amend the title of the specification to the following:

“VARIETY CORN LINE LFF6371”.

Amendments to the Claims
The claims are amended as follows:

Claim 21 is cancelled.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that which is referenced in the Office action dated 06 April 2020 but which fails to reasonably teach, suggest or provide motivation for arriving at the variety LFF6371 as claimed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662